 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PEO EXPERTS CA, INC., et al.,                    No. 2:17-cv-00318-KJM-CKD
12                      Plaintiffs,
13           v.                                        ORDER
14    MICHAEL CRAIG ENGSTROM, et al.,
15                      Defendants.
16    ___________________________________
17    AND ALL CROSS-RELATED ACTIONS
18

19                 The parties jointly request to further amend dates in the pretrial scheduling order.

20   ECF No. 113. Good cause appearing, the court GRANTS this request, as follows:

21            Description                     Existing Date                       New Date
22    Deadline to complete all non-   February 1, 2019                  May 13, 2019
      expert discovery
23    Deadline to disclose expert     April 9, 2019                     July 18, 2019
24    witnesses
      Deadline to complete all        May 8, 2019                       August 16, 2019
25
      expert discovery
26    Deadline to hear dispositive    July 26, 2019                     November 1, 2019
      motions
27

28
                                                      1
 1               This amendment does not alter any other portions of the scheduling order.
 2               IT IS SO ORDERED.
 3   DATED: December 4, 2018.
 4

 5
                                                      UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
